ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s After Final Consideration Program Request with Amendments and Remarks filed on 02/17/2021. As filed by Applicant: Claims 1-3, 5-12, 14-20 are pending. Claim 1 is currently amended. Claims 19-20 are newly added. Claims 4 and 13 have been canceled. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
3.	Applicant’s arguments, filed 02/17/2021, with respect to the Office’s rejection of claims 1-18 under 35 U.S.C. 103 as presented in the Final Rejection dated 11/17/2020, have been fully considered and are persuasive.  The prior art rejection of the claims has been withdrawn. 

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Ian Volek on 03/10/2021.
Cancel claim 19.	Claim 20, lines 7-8, change “…three oxides selected from the group consisting of TeO2, Bi2O3, SiO2, TiO2, ZnO, Al2O3, B-2O3, WO3, BaO, Ag2O and MoO3.” to “…three oxides, the at least three oxides including TeO2, Bi2O3, and SiO2, and optionally including one or more of TiO2, ZnO, Al2O3, B-2O3, WO3, BaO, Ag2O and MoO3.”


Allowable Subject Matter

5.	Claims 1-3, 5-12, 14-18 and 20 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: After consideration of the amendments and an updated search, the instant claims are allowable over these previously cited references, KIM et al. (US 2014/0042375 A1), NEIDERT (US 2016/0190362 A1), ITO et al. (US 2014/0196871 A1), for the reasons presented in Applicant’s Remarks filed on 02/17/2021.
First, the originally filed specification at para. [0061] & [0066], and the Examples & Tables shown on pgs. 28-32, discuss improved properties of an electrode for solar cells formed by a conductive paste containing the claim prescribed amount (mol%) of each metal oxide, one of the novel claim features. 
Second, in agreement with Applicant’s arguments, KIM, NEIDERT and/or ITO do not teach, disclose or fairly suggest a conductive paste comprising a glass frit without lead oxide (PbO), as required by the instant claims.
consists of TeO2, Bi2O3, and SiO2, and optionally including one or more of TiO2, ZnO, Al2O3, B-2O3, WO3, BaO, Ag2O and MoO3.” Per MPEP 2111.03, the transitional phrase “consists of” excludes any element not specified in the claim; PbO is not included in the list of oxides recited in claim 20. Thus, PbO is not contained in the glass frit according to independent claim 20 as well as that of claim 1 and its dependents. 


7.	These closely related references were found during an additional search: Prunchak (US 7,736,546 B2; its previous publication US 2009/0189126 A1 is cited on Applicant’s IDS), YEH et al. (EP 3 032 544 A1), and SHIN et al. (US 2015/0021527 A1). 
Prunchak teaches glass frits with no intentionally added lead (corresponds to “does not contain PbO”; see col. 2, lines 28-32) comprising 0.01% to 10% by weight of TeO2, 40% to 95% by weight of Bi2O3 and 0% to 30% by weight of SiO2 (see col. 3, line 41 to col. 4, line 14). The amounts of TeO2 and SiO2 overlap the claimed ranges, however there would have been no motivation for one skilled in the art to reduce the amount of Bi2O3 in the glass frit taught by Prunchak to arrive at a glass frit containing the lower value in the claims: Bi2O3 at 10 mol% to 30 mol%. Thus, Prunchak clearly fails to disclose or suggest a glass frit having a content of TeO2, Bi2O3 and SiO2 within the claimed ranges.
	YEH teaches a conductive paste containing silver particles as a conductive metal and a lead-free glass frit dispersed in an organic vehicle (see para. 0016-0021), wherein TeO2 at about 55 wt.% to 90 wt.%), bismuth oxide (Bi2O3 at about 0.1 wt.% to 15 wt.%), selenium oxide and lithium oxide as the main components (wt.% are based on the total weight of the four; see para. 0022), preferably with one or more metal oxides such as silicon dioxide (SiO2 at about 0.1 wt.% to 10 wt.%) (see para. 0023; note this is just one compound in a laundry list of oxides/metal elements). The bismuth oxide and silicon dioxide content slightly overlaps the claimed ranges, however there would have been no motivation for one skilled in the art to reduce the amount of tellurium oxide in the glass frit taught by YEH to arrive at a glass frit containing the lower value in the claims: TeO2 at 1.0 mol% to 9.6 mol%. Thus, YEH clearly fails to disclose or suggest a glass frit having a content of TeO2, Bi2O3 and SiO2 within the claimed ranges.
SHIN teaches a composition for solar cell electrodes that includes a conductive powder (e.g. silver), a glass frit, an organic vehicle and a thermosetting resin (see para. 0024-0030), wherein the glass frit may include a bismuth oxide-tellurium oxide-silicon oxide (Bi2O3—TeO2—SiO2) glass frit (see para. 0037). However, SHIN is silent as to the content (e.g. mol% or wt.%) of each of these three metal oxides individually in the glass frit. Thus, SHIN fails to disclose or fairly suggest a glass frit having a content of TeO2, Bi2O3 and SiO2 within the claimed ranges.


8.	There would have been no motivation to one of ordinary skill in the art based upon the disclosures of KIM, NEIDERT, ITO, Prunchak, YEH, and/or SHIN to arrive at the claimed conductive paste as a whole with its required combination of features, novel 2, Bi2O3 and SiO2 at the particular mol% ratios specified in the claims and no lead oxide (PbO).
One of ordinary skill in the art would not find the instantly claimed composition [claims 1-3, 5-9, 20] and product [claims 10-12, 14-18] limitations to be obvious variants of the prior art teachings and other known conductive pastes and solar cells comprising electrodes formed from said conductive pastes. 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art. Emphasis above was added by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        March 10, 2021